                                                                                   FILED
                                                                                 IN CLERK1S OFFICi
UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COU"i i,O,N,V,
EASTERN DISTRICT OF NEW YORK
----------------------···-··-··----------X
CRAIG CUNNINGHAM, on behalfofhimse]fand all
                                                                           *      SEP.15 2021       *
Others similarly situated,                                                  LONG ISLAND OFFICE

                             Plaintiffs,                        2:21 CV2162

                      against -
                                                                CONSENT TO CHANGE
                                                                ATTORNEY


BIG THINK CAPITAL



                            Defendant.

-------------------------------X
          IT IS HEREBY CONSENTED THAT, Schwartz Ettenger, PLLC, with offices located at

44S Broad Hollow Road, Suite 20S, Melville, NY 11747, be substituted as counsel of record for

Defendant in the above entitled action in place and stead of Thompson Hine LLP as of the date

hereof.

Dated: Melville, New York
       September 3, 2021

                                           BIG THINK CAPITAL




                                           THOMPSON HINE LLP

                                           BY: _ _ _ _ _ _ _ _ _ _ __
                                           OUTOOING COUNSEL FOR
                                           DEFENDANT
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------····-----···
CRAIO CUNNINGHAM, on behalf of himself and all
                                              -------X
Others similarly situated,

                                Plaintiffs,                     2:21 CV2162

                       against -
                                                                CONSENT TO CHANGE
                                                                ATIORNEY

BIG THINK CAPITAL



                               Defendant.

---------·-----------------------------X
          IT IS HEREBY CONSENTED THAT, Schwartz Ettenger, PLLC, with offices located at

445 Broad Hollow Road, Suite 205, Melville, NY 11747, be substituted as counsel of record for

Defendant in the above entitled action in place and stead of Thompson Hine LLP as of the date

hereof.

Dated: Melville, New York
           September 3, 2021

                                              BIG THINK CAPITAL




                                              BY:
                                                    ------------
                                              TIIOMPSON HINE LLP


                                              ~~
                                               COUNSEL
                                              OUTGOING
                                              DEFENDANT
                                                                   F
                                                                       Y S. BITBNGBR, BSQ.
                                                       IN'"'..,'""" ,G COUNSEL FOR
                                                       DEFENDANT




                                                                                ~

                                                         SO~ERED: .....
                                                         s/ :ra.m.es          t'\, W,d:...S
                                                               Jam s . Wicks, USMJ
                                                              ate · t>;,,.. 1 S - t-o l,. 1
                                                                    Central Islip, NY




L:\AB Bnvfronmenlal\TCB 1llsullmce\Coue 10 OwlgeAUomey.docx
